Case 8:20-cv-00043-SB-ADS Document 192-3 Filed 05/14/21 Page 1 of 3 Page ID #:3809




Summary Judgment Ex. 37c
                        Hampton Declaration
                                  Exhibit C
    Case 8:20-cv-00043-SB-ADS Document 192-3 Filed 05/14/21 Page 2 of 3 Page ID #:3810


Schneider, Dani (CFPB)

From:                 Brittany Hampton
Sent:                 Monday, March 1, 2021 3:34 PM
To:                   Schneider, Dani (CFPB)
Subject:              Fwd: Fw: Your documents have been received, Brittany Hampton (Direct Document Solutions,
                      DPC-150157520)


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.




Brittany Hampton
Certified Professional Dog Trainer, CPDT-KA
Assured Canines, Inc.

www.assuredcanines.com
Follow us on Instagram, Facebook, Twitter


‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐
From: Brittany Hampton
Date: Thu, Feb 25, 2021 at 3:51 PM
Subject: Fw: Your documents have been received, Brittany Hampton (Direct Document Solutions, DPC‐150157520)
To: Brittany Hampton




Sent from Yahoo Mail for iPhone

Begin forwarded message:

On Tuesday, July 18, 2017, 4:10 PM, Keren Figueroa <docs@clientenrollment.com> wrote:

        Hello Brittany,



        I just wanted to let you know that we received the following documents they've been uploaded to your
        account:

                Forbearance Request
                Promissory Note/FDCL
                Repayment Plan Form Request

        We've also faxed your forbearance to your servicers, so keep an eye out for correspondence related to
        that.

                                                                1
Case 8:20-cv-00043-SB-ADS Document 192-3 Filed 05/14/21 Page 3 of 3 Page ID #:3811

   If your forbearance is denied, your servicer has to tell you the reason for the denial. Please call us and let
   us know the reason as soon as you get it and we can resubmit your forbearance. Usually the reason for
   denial is the fax was received, but something was to difficult to read or one of the pages didn't fax
   correctly and was corrupted.

   You can contact us at (855) 535‐2413 between the hours of 8 AM and 5 PM Pacific Standard Time,
   Monday through Friday.




   Thank you,

   Keren Figueroa
   Client Services Department

   (clientservices@clientenrollment.com)




   www.directdocumentsolutions.com

   23785 El Toro Road Suite 493

   Lake Forest, CA 92630

   Ph: (855) 535‐2413

   Fx: 888‐717‐5722




   This e‐mail and any attachments may contain confidential and privileged information. If you are not the
   intended recipient, please notify the sender immediately by return e‐mail, delete this e‐mail and destroy
   any copies. Any dissemination or use of this information by a person other than the intended recipient is
   unauthorized and may be illegal.




                                                         2
